DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment of March 24, 2022, which amendment has been entered.
The rejection of claims 1-7 under 35 USC 112 (b) as set forth in the office action of has been overcome by the amendment of March 24, 2022, and by the remarks with that amendment.
In the amendment of March 24, 2022, sole independent claim 1 has been significantly broadened, necessitating the new grounds of rejection below.
Please note that any mention of line numbers in claims below refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

New Rejections Necessitated by the Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (‘936) in view of Fontecchio et al (‘435).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A radar system for detecting the environment of a motor vehicle, comprising: an antenna assembly comprising plastic and including one or more individual antennasat least one radiating element is disposed on the other side of the circuit board opposite the at least one high-frequency component
Looking, first, to independent claim 1 as newly-amended, plainly Wu (‘936) discloses “A radar system for detecting the environment” (line 1), noting, for example, column 1, lines 38-43, in that Wu (‘936) detects targets or objects in the “environment” of the radar device.  However, Wu (‘936) does not disclose that the “environment” is the “environment of a motor vehicle” (lines 1-2).  In that Wu (‘936) discloses in general a radar device to detect objects in the environment of the sensor, it would have been obvious to one of ordinary skill-in-the-art that the Wu (‘936) device could be used in any context where it is desirable to have a detection or objects or targets in the environment of a location, such as of a “motor vehicle.”
Next, in independent claim 1, the recited, “antenna assembly comprising plastic and including one or more individual antennas” (lines 3-4) is substantially-met by the disclosed antennas in Wu (‘936), for example, as illustrated in Figures 7 and 8, except that Wu (‘936) does not disclose that the “antenna assembly” is one “comprising plastic.”
Fontecchio et al (‘435) teaches the use of printing of polymers on a circuit substrate (e.g., column 2, lines 46-53) for the advantages of being able to use low-temperature printing to place the antenna on the substrate, as opposed to higher temperature processes, noting, for example, column 7, lines 5-11.
So, it would have been obvious to one of ordinary skill-in-the-art to use the Fontecchio et al (‘435) polymer antennas for the advantages taught by Fontecchio et al (‘435).  It is noted that the polymers disclosed by Fontecchio et al (‘435) can broadly be considered to be “plastic.”
As for the claim 1 limitation at line 5 of “a circuit board having at least one area that is permeable by radar waves,” this is met by the “oscillator/mixer card 50 and antenna card 100” in Wu (‘936) that are bonded together to make up one “circuit board” (column 7, lines 46-52) in that the circuit board in Wu (‘936) are made of “Teflon®-based material” (column 7, lines 46-48), which would be “permeable by radar waves.”
The claim 1 limitation “at least one high-frequency component coupled to one side of the circuit board” (line 6) is by any one or more of the pieces of circuity in Figures 2, 3, or 4 of Wu (‘936), noting, for example, column 5, lines 48-58.
Next, the claim 1 “at least one radiating element for direct emission or receipt of radar waves in the direction of the circuit board in the at least one area that is permeable by radar waves” (lines 8-9) is met by any one of the antennas in Figures 2, 3, or 4 of Wu (‘936).  It is noted that the phrase, “in the direction of the circuit board” could mean in the direction in which the circuit board is pointed, as well as toward the circuit board.  Alternatively, the “at least one area that is permeable by radar waves” could be read on the “slots (cutouts) 108, 110” in Wu (‘936) through which antenna signals move, noting, for example, column 7, lines 39-45, so the signals through the “slots” would be moving “in the direction of the circuit board,” whether transmission or reception is occurring.
The claim 1 limitation, “the at least one radiating element is disposed on the other side of the circuit board opposite the at least one high-frequency component” (lines 10-11) is met by the applied combination as set forth above in that the circuitry in Figures 2, 3, and 4 of Wu (‘936) is on the opposite side of the circuit board made up of items 50 and 100 from the antennas in Figures 7, 8, and 9.
In that each and every claimed feature in independent claim 1 as newly-amended is plainly present in the applied combination of Wu (‘936) in view of Fontecchio et al (‘435) as set forth above, independent claim 1 is obvious over Wu (‘936) in view of Fontecchio et al (‘435) as set forth above.
The further limitations of dependent claim 2 are substantially-met by the “slots (cutouts) 108, 110” in Wu (‘936) (e.g., column 7, lines 39-42), but these slots are not disclosed as having “metallized side walls.”  In that the Wu (‘936) “Teflon®-base material” would not act to guide radar waves in an efficient manner, it would have been obvious to one of ordinary skill-in-the-art to provide these slots in Wu (‘936) with “metallized side walls” to define a waveguide to optimize coupling between the antennas and the circuitry (e.g., see column 7, lines 39-42, noting, especially the word, “coupled”).
The further limitations of dependent claim 3 are substantially-met by the applied combination as applied above to claims 1 and 2; however, the applied combination does not show a “waveguide extension.”  In that the applied combination as applied above to claim 2 uses the slots in Wu (‘936) as waveguides, it would have been obvious to one of ordinary skill-in-the-art that a “waveguide extension” could be used with these slots to optimize the coupling between the circuitry on one side of the circuit board and the antennas on the other side of the board in Wu (‘936) of the applied combination.
The further limitations of dependent claim 4 are met by the applied combination of Wu (‘936) in view of Fontecchio et al (‘435) as set forth above with respect to independent claim 1 in that the “slots (cutouts) 108, 110” in the rejection of claim 1 “have no metallization” that is “located there on [sic]” and in that the various vias (54) in Wu (‘936) edges the region of the slots.

Potentially-Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al (‘334) is of general interest for showing the antenna 10 being opposite the circuitry in drawing Figure 1.
Trotta et al (‘420) is of general interest for the arrangement disclosed in drawing Figure 3.
Kozakoff (‘271) is of general interest for the disclosed use of plastic.
Margomenos et al (‘265) is of general interest for the disclosed use of plastic.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648